Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
This Office Action is submitted as an update to the Notice of Allowance filed on 2/24/2022. Applicant has submitted an IDS before payment of the issue fee. Applicants’ IDS submission is proper and the IDS filed on 5/6/2022 is considered. 
It is also noted that in the Notice of Allowance dated 2/24/2022 informed Applicants of the requirement for filing of an oath and declaration for all named inventors, which must occur prior to payment of the issue fee. Applicant has met this requirement via the filing of an oath and declaration for all eight named inventors on 5/6/2022.

Applicant has also submitted amendments to the claims, specification and drawings. The amendments to the claims and specification are for visual clarity of structures 9 and 10 depicted in claim 11 and on pp. 5 and 13, respectively, which do not alter the scope or content of the claims or add new matter. With respect to the drawing amendments, the changes are to add figure labels where labels were previously lacking, which does not alter the scope or content of the claims or add new matter.
Claims 9 and 11 are pending in the instant application and are still found to be allowable.
Priority
This application is a National Stage Application of PCT/CN2018/095426, filed on 7/12/2018.  The instant application claims foreign priority to CN 201710570889.0 filed on 7/13/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 1/10/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 5/6/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits. The references cited in the above IDS do not contain disclosure which affects the allowability of the instant application. As indicated in the Notice of Allowance filed on 2/24/2022, and re-iterated below, the following is an examiner's statement of reasons for allowance:
	 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art is silent on saponin compounds having the claimed structure being inhibitors of PD-1. The 13 exemplified compounds are shown in the specification to all be effective PD-1 inhibitors. The variability of the 13 exemplified compounds is such that the exemplified compounds sufficiently represent the genus of compounds encompassed by independent claim 9, such that one of ordinary skill would reasonably expect the entire scope of claim 9 to encompass effective PD-1 inhibitors.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALE R MILLER/Primary Examiner, Art Unit 1623